NUMBER 13-16-00241-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RICHARD HENDERSON,                                                        Appellant,

                                         v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

            Before Justices Benavides, Perkes, and Longoria
                   Memorandum Opinion Per Curiam

      Appellant, Richard Henderson filed a notice of appeal on April 6, 2016, from a

criminal case currently pending against him in trial court cause number 15CR-1692-C in

the 94th District Court of Nueces County, Texas. We dismiss the appeal.
       A defendant's notice of appeal must be filed within thirty days after the trial court

enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (Tex. 1961); McKown v. State, 915 S.W.2d 160, 161 (Tex.

App.—Fort Worth 1996, no pet.). Exceptions to the general rule include: (1) certain

appeals while on deferred adjudication community supervision, Kirk v. State, 942 S.W.2d
624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,

TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial

of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998,

no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court and our contact with the trial court

clerk indicates that appellant’s case is still pending in the trial court and the trial court has

not entered an appealable order. We note that appellant has a separate pending appeal

in cause number 13-16-00242-CR arising from trial court cause number 16-CR1376-C in

the 94th District Court of Nueces County. Accordingly, on April 29, 2016, the Clerk of

this Court notified appellant of this defect so that steps could be taken to correct the

defect, if it could be done. Appellant was advised that, if the defect was not corrected



                                               2
within ten days from the date of receipt of this notice, the appeal would be dismissed for

want of jurisdiction. Appellant failed to respond to the Court’s notice.

       The Court, having examined and fully considered this matter, is of the opinion that

there is not an appealable order and this Court lacks jurisdiction over the matters herein.

Accordingly, this appeal is DISMISSED for lack of jurisdiction. All pending motions, if

any, are DISMISSED as moot.

                                                               PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of June, 2016.




                                             3